            Case 2:16-cr-00007-RSM Document 444 Filed 10/08/20 Page 1 of 1



 1
                                            HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8              WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10   UNITED STATES OF AMERICA,                    NO. CR16-7RSM
11
                  Plaintiff,
12                                                ORDER ON STIPULATION
     vs.                                          REGARDING UNSEALING OF
13
                                                  TRANSCRIPT OF HEARING ON
14   LONNIE EUGENE LILLARD,                       MOTION TO WITHDRAW AS
15                Defendant.                      COUNSEL
16

17

18

19         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that, for
20   purposes of defendant's appeals now pending in the Ninth Circuit Court of
21   Appeals, the court reporter shall prepare and release, to appellant’s counsel only,
22   a transcript of the sealed portion of the hearing on June 13, 2017.
23
                  DATED this 8th day of October, 2020.
24



                                            A
25

26
                                            RICARDO S. MARTINEZ
27
                                            CHIEF UNITED STATES DISTRICT JUDGE
28


                                              1
